                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

                                    Case No. 7:20-CR-00074-M-3

  UNITED STATES OF AMERICA,

          Plaintiff,

  V.                                                                      ORDER

  JEREMY CLINE,

          Defendant.


       This matter comes before the court on Defendant' s motion to seal [DE 123]. Pursuant to

Local Criminal Rule 55.2(a) and for the reasons set forth in DE 122, the Defendant's motion is

GRANTED. The Clerk of the Court is directed to maintain the document at DE 122 under seal

until further order of the Court. In addition, the Clerk shall provide copies of this order to the

parties' counsel.


       SO ORDERED this
                               :rt:day of April, 2021.
                              t.J



                                            r;a_j [            {Yly..a,s
                                             RICHARD E. MYERS II
                                                                              ~
                                             CHIEF UNITED STATES DISTRICT JUDGE




           Case 7:20-cr-00074-M Document 124 Filed 04/13/21 Page 1 of 1
